Citation Nr: 0717076	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from October 1952 to October 
1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

REMAND

The veteran claims that his current hearing loss is related 
to service.  He reports that he was exposed to the noise 
from jet engines while serving in the U.S. Navy.  His 
service medical records reference to complaints and 
treatment to his left ear in 1953.  The veteran has 
submitted medical evidence showing evidence of hearing loss.  
He believes he was discharged with a hearing loss 
disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  Under the circumstances in this case, a VA 
examination is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims(s) on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 ( 2006).  

2.  Obtain the veteran's personnel file 
and associate it with the claims folder.  

3.  Provide a VA examination to determine 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
reports that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran's has a current 
bilateral hearing loss and/or tinnitus 
that are "due to," "more likely than not 
due to" (likelihood greater than 50%), 
"at least as likely as not due to" (50%), 
"less likely than not due to" (less than 
50% likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  The veteran separated from 
military service in October 1956.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinions 
provided.

The veteran is competent to report his 
experiences, such as being exposed to 
loud noise as to his experiences aboard 
ship, and readily observable symptoms, 
such as difficulty hearing or ringing in 
his ears; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

4.  After the development requested 
above has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains 
denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and give 
them the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


